Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20100171629 A1).
Regarding claim 1, Lee teaches a notification device (figs. 1-4) comprising: a first input portion to which first information is input (e.g. error lamp 10a implicitly comprises an “Input portion” which receives an error signal as first input information; second input portion to which second information is input (para.8 and fig. 1); a second input portion to which second information is input (e.g. run lamp 10b implicitly comprises an “input portion” which receives a run signal as second input information- para. 8 and 
“corresponding to the first information", which is an error signal with the "display
attribute” red color- para. 8 figs.1-4) and to display information corresponding to the second information with a second display attribute different from the first display attribute (e.g. during normal operation the lamp 10b is activated with the “attribute”: green color- para. 8 and figs. 1-4).
In summary, claim 1 has extremely broad language, 2 inputs with 2 different display attributes. Many types of digital/electronic display/notification devices would read on this broad language.
Regarding claim 9, see the rejection of claim 1 above. Lee further teaches wherein the first display attribute is at least one of a display color and a display position, and the second display attribute is a lighting pattern (para. 8 and fig. 1-9).
Regarding claim 11, see the rejection of claim 1 above. Lee further teaches further comprising an output portion to output information on a display state of the display portion (para. 8 and fig. 1-9).
Regarding claim 12, see the rejection of claim 11 above. Lee further teaches a monitoring display device comprising a receiving portion to receive the information output by the output portion and a monitoring display portion to display information corresponding to the information which the receiving portion has received in synchronization with an indication by the notification device (e.g. there is provided a signal tower integration system comprising equipment checking means for displaying an operational state of a manufacturing equipment using a signal tower; message sending means for sending messages; fire reporting means for automatically reporting the occurrence of a fire to a fire station; position tracking means communicating with a radio receiver of the signal tower to confirm a position of the corresponding manufacturing equipment and a position of an administrator; Internet monitoring means for monitoring and recording an emergency situation of the manufacturing equipment; and control means for controlling a main server for receiving and processing signals from the means, in a central control room… An emergency situation can be monitored in real time through the Internet- para. 31-34).
Regarding claim 13, see the rejection of claim 11 above. Lee further teaches a plurality of the notification devices according to Claim 11; and another notification device comprising a receiving portion to receive the information output by the output portions of a plurality of the notification devices and a display portion to display information corresponding to the information which the receiving portion has received (e.g. The MP3 30 or the melody chip can be set to produce different melodies for the respective operational states of the manufacturing equipment. According to this, a worker can recognize the operational state of the corresponding manufacturing equipment only by hearing the melody produced by the MP3 30 or the melody chip. Meanwhile, the display panel 28 of the display device 24 is installed in the frame 22P in the form of the display window 20 as shown in FIGS. 6 and 9. As shown in FIGS. 3 through 8, the display panel 28 can display colors or letters on the respective entire surfaces thereof or by dividing the respective surfaces. The display panel 28 can be divided into a letter display panel 28-1 on which letters are displayed and a color display panel 28-2 on which colors are displayed- para. 8, 67-70 and fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20100171629 A1).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Lee teach/es red, green and yellow display attributes for different conditions such as idle, error and run (figs. 11-12) but fails to use the exact language of claim 2, “wherein the control portion sets an attribute value of the first display attribute to a normal value or an abnormal value according to an input of the first information to the first input portion, and the control portion sets an attribute value of the second display attribute to an initial value or a completion value according to an input of the second information to the second input portion, and when a state in which the attribute value of the first display attribute is the normal value and the attribute value of the second display attribute is the completion value continues for a first time, the control portion changes the attribute value of the second display attribute from the completion value to the initial value. However, the general overall concept of multiple inputs with multiple display values is clearly taught by Lee. Also, whether you use green lights or red lights, label a variable as idle/error or normal/abnormal by changing inputs and variables at a particular time or function is all design choice and would be obvious to one skilled since In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Regarding claim 3, see the rejection of claim 2 above. As can be seen above, Lee teach/es red, green and yellow display attributes for different conditions such as idle, error and run (figs. 11-12) but fails to use the exact language of claim 3, “wherein when a state in which the attribute value of the first display attribute is the abnormal value and the attribute value of the second display attribute is the completion value continues for a second time, the control portion changes the attribute value of the second display attribute from the completion value to the initial value”. However, as in claim 2 above, the design and changing of different colors and messages at specific times is a design choice, and would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). The same rational used in claim 2 above is applied herein.
Regarding claim 4, see the rejection of claim 3 above. As can be seen above, Lee  teach/es red, green and yellow display attributes for different conditions such as idle, error and run (figs. 11-12) but fails to use the exact language of claim 4, “wherein the abnormal value includes a first abnormal value and a second abnormal value, and the second time includes a second A time according to the first abnormal value and a second B time according to the second abnormal value, and when a state in which the attribute value of the first display attribute is the first abnormal value and the attribute value of the second display attribute is the completion value continues for the second A time, the control portion changes the attribute value of the second display attribute from the completion value to the initial value, and when a state in which the attribute value of the first display attribute is the second abnormal value and the attribute value of the second display attribute is the completion value continues for the second B time, the control portion changes the attribute value of the second display attribute from the completion value to the initial value”. Claim 4 simple repeats the steps of claims 2-3. If you have a first abnormal value and a first time, it’s obvious to one skilled to have a second abnormal value with a second time. This would be would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). The same rational used in claim 2-3 above is applied herein.
Regarding claim 5, see the rejection of claim 2 above. As can be seen above, Lee teach/es red, green and yellow display attributes for different conditions such as idle, error and run (figs. 11-12) but fails to use the exact language of claim 5, “wherein the attribute value of the second display attribute includes an intermediate value different from the initial value and the completion value, and when the second information is input to the second input portion with the attribute value of the second display attribute being the initial value, the control portion changes the attribute value of the second display attribute from the initial value to the intermediate value, and when the second information is input to the second input portion with the attribute value of the second display attribute being the intermediate value, the control portion changes the attribute value of the second display attribute from the intermediate value to the completion value, and when the second information is input to the second input portion with the attribute value of the second display attribute being the completion value, the control portion changes the attribute value of the second display attribute from the completion value to the initial value”. Claim 5 simply introduces a third “intermediate value” which is an obvious variation of Lee. If you have a first and second value its obvious to one skilled to use a third : intermediate value” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). The same rational used in claim 2-4 above is applied herein.
Regarding claim 6, see the rejection of claim 5 above. As can be seen above, Lee teach/es red, green and yellow display attributes for different conditions such as idle, error and run (figs. 11-12) but fails to use the exact language of claim 6, “wherein when a state in which the attribute value of the first display attribute is the normal value and the attribute value of the second display attribute is the intermediate value continues for a third time, the control portion changes the attribute value of the second display attribute from the intermediate value to the completion value”. Claim 6 simple repeats the steps of claims 2-5. If you have a first/second value and a first/second time, it’s obvious to one skilled to have a third value with a third time. This would be would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). The same rational used in claim 2-5 above is applied herein.
Regarding claim 7, see the rejection of claim 5 above. As can be seen above, Lee teach/es red, green and yellow display attributes for different conditions such as idle, error and run (figs. 11-12) but fails to use the exact language of claim 6, “wherein the attribute value of the second display attribute includes a confirmation value different from the initial value, the completion value, and the intermediate value, and when the attribute value of the second display attribute is the confirmation value, the control portion controls the display portion to be a non-display state, and when the second information is input to the second input portion at intervals exceeding a predetermined time, the control portion sequentially changes the attribute value of the second display attribute among the initial value, the intermediate value, and the completion value, and when the second information is input to the second input portion at intervals within the predetermined time, the control portion sequentially changes the attribute value of the second display attribute among the initial value, the intermediate value, the completion value, and the confirmation value”. Claim 7 simple repeats the steps of claims 2-5. If you have a first/second/third value and a first/second/third time, it’s obvious to one skilled to have a fourth value with a fourth time. This would be would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). The same rational used in claim 2-5 above is applied herein.
Regarding claim 8, see the rejection of claim 7 above. As can be seen above, Lee teach/es red, green and yellow display attributes for different conditions such as idle, error and run (figs. 11-12) but fails to use the exact language of claim 6, “wherein when a state in which the attribute value of the second display attribute is the confirmation value continues for a fourth time, the control portion changes the attribute value of the second display attribute from the confirmation value to the initial value.”. Claim 7 simple repeats the steps of claims 2-5. If you have a first/second/third value and a first/second/third time, it’s obvious to one skilled to have a fourth value with a fourth time. This would be would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). The same rational used in claim 2-7 above is applied herein.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20100171629 A1) as applied to claim 1 above, in view of Saito (JPH1130687A).
Regarding claim 10, see the rejection of claim 1 above. As can be seen above, Lee teach/es all the limitations of claim 10 except wherein the first information is information output from a control device controlling a mechanical device to which the notification device corresponds, and the second information is information input to the second input portion by an operation of an operation portion by an operator.
In the same field of warning displays, Saito teaches wherein the first information is information output from a control device controlling a mechanical device to which the notification device corresponds, and the second information is information input to the second input portion by an operation of an operation portion by an operator (e.g. An operator in a central control room of an existing BWR plant has to use an alarm display lamp, an instrument, or a C / C in order to grasp the current operating state of the plant.
You must confirm the information displayed on the RT. For this reason, the operators must use the alarm display lamps and instruments on the central control panel.
Alternatively, the operator moves to the place where the CRT is installed, grasps the state of the plant by observing the operation state of the equipment according to the system diagram of each system, and then moves to the control panel where the operation switch is installed to perform the operation. Was However, in the current method, the operator is required to Since there is a time lag between grasping the plant state at T and moving to the control panel where the operation is performed, there is a problem that when a quick response is required due to a plant abnormality or the like, it is not possible to immediately respond. Since only the operator who performed the confirmation in (1) knows the current plant state, if there is a confirmation leak to that operator, other operators may not notice. For that reason, the latest AB In the WR plant, the information displayed on the CRT is displayed on the fixed display section of the large display panel and on the large display, so that all operators in the central control room can simultaneously grasp the plant status. Operators who are operating from each control panel can immediately grasp the plant status, enabling quick response. Also, since all operators have checked the plant status, they can confirm the display information. Has been greatly reduced, and communication between operators has increased, so that more accurate operations can be performed (para. 10-11). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use display warnings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Lee with the features of mechanical input as taught by Saito. The motivation would have been so operators who are operating from each control panel can immediately grasp the plant status, enabling quick response (para. 10-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613